Citation Nr: 1041250	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  99-01 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sinusitis.




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1974 to May 
1976.  He also had active duty for training and inactive duty 
training at various dates.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a July 1995 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico, which, inter 
alia, denied the Veteran's October 1991 claim for service 
connection for sinusitis.

In a July 2002 decision, the Board denied the Veteran's claim for 
entitlement to service connection for sinusitis.  The Veteran 
subsequently appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2003, the Court, pursuant to a 
Joint Motion, vacated that decision and remanded the case to the 
Board.  The Board remanded the case for additional development in 
November 2003, June 2005, and May 2009.  The case has now been 
returned to the Board for further appellate consideration.

The Joint Motion referenced above requires that the Board take 
four actions.  First, the Board must provide sufficient reasons 
and bases for the finding that the Veteran was properly notified 
of the notice provisions of the Veterans Claims Assistance Act 
(VCAA) of 2001.  See Joint Motion for Remand at p. 6.  Second, 
the Board is required to provide discussion in its analysis as to 
whether the Veteran has a current diagnosis of sinusitis, in 
light of his diagnosis of sinusitis in his February 1993 and 
November 1994 discharge summaries.  See Joint Motion for Remand 
at p. 8.  Third, the Board is directed to provide an analysis of 
whether the Veteran's sinusitis, if found, is related to service.  
See Joint Motion for Remand at p. 9.  Fourth, if VA does not 
provide the Veteran with an examination or medical opinion, the 
Board is directed to provide an adequate rationale for that 
decision.  See Joint Motion for Remand at p. 8.  These matters 
are discussed in the Reasons and Bases, infra.




FINDING OF FACT

There is competent and credible evidence that the Veteran's 
chronic sinusitis was incurred coincident with service.


CONCLUSION OF LAW

Sinusitis was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & West Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Letters dated July 2001, May 2004, and April 2006, provided to 
the Veteran before the February 2005 supplemental statement of 
the case and the January 2009 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of 
what evidence was needed to establish his claims, what VA would 
do and had done, and what evidence he should provide.  The 
letters also informed the Veteran that it was his responsibility 
to help VA obtain medical evidence or other non-government 
records necessary to support his claims.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in April 2006.  In this regard, after initially providing 
VA notice, followed by subsequent Dingess notice in April 2006, 
the RO readjudicated the claim in a supplemental statement of the 
case in January 2009.  Thus, the timing defect in the notice has 
been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC).  In addition, the Veteran has 
never alleged how a timing error in his Dingess notice prevented 
him from meaningfully participating in the adjudication of his 
claim.  As such, the Veteran has not established prejudicial 
error in the timing of VCAA notice.  See Shinseki v. Sanders and 
Simmons, 129 S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in November 2003, 
instructed the AOJ to provide the Veteran with VCAA notice 
compliant with Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (2003), and to provide the 
Veteran with a VA Compensation and Pension (C&P) examination for 
his claimed sinusitis.

In June 2005, the Board instructed the AOJ to contact the 
National Personnel Records Center (NPRC) and verify all periods 
of the Veteran's reserve and active service and obtain his 
service treatment records; to obtain the Veteran's Social 
Security Administration (SSA) records; to ensure compliance with 
the VCAA; to obtain all of the Veteran's treatment records for 
sinusitis since service; and, if necessary after completion of 
the above, to provide the Veteran with a new C&P examination for 
his claimed sinusitis.

In May 2009, the Board instructed the AOJ to provide the Veteran 
with a new C&P examination for his claimed sinusitis as a result 
of the prior examiner's inaccurate summary of the Veteran's 
service treatment records, and in light of the examiner's 
diagnosis of a December 2008 diagnosis of allergic rhinitis, 
which could be encompassed by the Veteran's claim under Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).

The Board finds that the AOJ has substantially complied with 
those remand instructions.  It provided the Veteran with VCAA 
notice in May 2004 and April 2006; obtained the Veteran's 
additional service treatment records and VA treatment records; 
contacted the NPRC and verified the Veteran's periods of service; 
and provided the Veteran with VA C&P examinations of his 
sinusitis in June 2004, December 2008, and August 2009 (including 
an April 2010 addendum).  In July 2010, the AOJ provided the 
Veteran with notice consistent with Dingess.

The Board notes that the SSA records which the AOJ obtained in 
September 2005 do not state the nature or degree of the 
disability for which the Veteran was granted SSA benefits.  
However, the Board need not remand this case for additional SSA 
records because the Veteran explained at his June 2004 C&P 
examination that his SSA benefits are for his psychosocial 
adjustment disorder.  VA is not required to obtain disability 
records from SSA if VA determines, without review of the actual 
records, that there is no reasonable possibility that such 
records are relevant to the Veteran's claim for VA disability 
compensation.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c).  The Veteran was 
granted service connection for his recurrent major depression as 
of May 1991.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records and VA treatment records have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.1(k), 3.303(a).  In order to prevail in a claim for service 
connection there must be medical evidence of a current disability 
as established by a medical diagnosis; incurrence or aggravation 
of a disease or injury in service, established by lay or medical 
evidence; and a nexus between the in-service injury or disease 
and the current disability, established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38
C.F.R. § 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Analysis:  Service Connection for Sinusitis, to include Allergic 
Rhinitis

The Veteran's service treatment records show that he was not 
found to have sinusitis in his February 1974 enlistment 
examination.  In December 1974, the Veteran complained of nasal 
and chest congestion, and tenderness over his frontal sinuses; 
the clinician diagnosed him with sinusitis.  The Veteran reported 
having no improvement in January 1975; the clinician found that a 
chest x-ray was within normal limits, and ruled out pneumonia.  
In May 1975, the Veteran complained of a frequent cold, and a 
clinician diagnosed him with bronchitis.  In July 1975, a 
clinician ruled out diagnoses of both chronic bronchitis and 
asthma.

The Veteran's treatment records from the reserves show no 
evidence of asthma, sinusitis, allergic rhinitis, or any other 
respiratory disorder in his December 1981 examination.  In the 
Veteran's December 1985 examination, a clinician found that the 
Veteran had paranasal tenderness, and probable chronic sinusitis.  
In his July 1989 examination, a clinician diagnosed the Veteran 
with a history of chronic sinusitis with a runny nose and 
dizziness.  In his March 1991 examination, the Veteran reported 
having sinusitis, but the clinician found that his sinuses were 
normal on clinical evaluation.

The Veteran contends in his October 1991 claim that he has an 
asthma condition which affects his ability to engage in 
"substantial work."  He further alleged that he had previously 
filed this claim in May 1991; however, review of the claims file 
shows that the Veteran did not raise the issue of service 
connection for asthma, sinusitis, allergic rhinitis, or any other 
respiratory disorder in his May 1991 letter to VA.

VA provided the Veteran with a C&P examination of his trachea and 
bronchi in March 1992.  The Veteran reported having recurrent 
asthma with chest tightness, dry cough, wheezing and dyspnea 
(shortness of breath), followed by a productive cough hours 
later.  He also reported having breathlessness on strong effort 
and when sleeping facing up.  The VA examiner opined that there 
were no indications of infectious disease, and diagnosed him with 
bronchial asthma with normal spirometry.  The VA examiner did not 
provide an etiological opinion.

VA provided the Veteran with a C&P examination of his nose, 
sinus, larynx, and pharynx in June 2004.  The VA examiner noted 
that he reviewed the claims file.  He diagnosed the Veteran with 
mild allergic rhinitis and left maxillary sinusitis.  Although 
the examiner provided an etiological opinion-namely, that "it 
is not at least as likely as not that [the] present sinusitis was 
adquired [sic] during active service"-that opinion was based on 
an incorrect fact, namely, that the Veteran was diagnosed with 
possible sinusitis nine years after discharge.  As explained 
above, the Veteran was diagnosed with sinusitis during service in 
December 1974.  The Board must reject a medical opinion that is 
based on incorrect facts.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

In June 2006, the Veteran reported that he had been treated for 
sinusitis from 1974 (his first year in service) to 2006.

VA provided the Veteran with another C&P examination of his nose, 
sinus, larynx, and pharynx in December 2008.  The examiner noted 
that he reviewed the claims file.  The Veteran reported that he 
developed asthma and nasal congestion with watery discharge 
during service in 1974, and has had recurrent nasal stuffiness 
and sneezing episodes ever since then.  The VA examiner diagnosed 
the Veteran with allergic rhinitis.  The VA examiner did not 
provide an etiological opinion.

The Board, in May 2009, remanded the case to the AOJ for a new 
examination to determine whether the Veteran' s allergic rhinitis 
was etiologically related to service.  The Board took this action 
because the December 2008 VA examiner had diagnosed the Veteran 
with allergic rhinitis, and because the Court had recently issued 
a decision requiring VA to broadly construe the benefits sought 
by a Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); 
see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

VA provided the Veteran with a third C&P examination of his nose, 
sinus, larynx, and pharynx in August 2009.  The examiner noted 
that he reviewed the claims file.  The examiner noted that the 
Veteran had normal paranasal sinuses, based on x-rays.  He 
diagnosed the Veteran with allergic rhinitis.  In an April 2010 
addendum, the examiner explained that the Veteran's claims file 
showed no diagnosis of allergic rhinitis in service.  He opined 
that "it is less likely as not, that allergic rhinitis is caused 
or the result of [the] patient's active military service....As to 
if allergic rhinitis has been caused or aggravated by service-
connected asthma, [it] is the other way around[;] allergic 
rhinitis can aggravate asthma or [a] patient may develop asthma 
secondary to the same factors which caused allergic rhinitis."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical report constitutes competent medical evidence.  Based on 
his etiological opinion, and on the absence of a diagnosis of 
allergic rhinitis during service, the Board is unable to grant 
service connection for allergic rhinitis.

Pursuant to 38 C.F.R. § 3.303(b), continuity of symptomatology 
can support a grant of service connection.  In this case, a 
clinician diagnosed the Veteran with sinusitis in service in 
December 1974.  In a July 1989 Report of Medical History during 
his service in the Reserves, the Veteran was diagnosed with 
chronic sinusitis.  Additionally, a VA C&P examiner diagnosed the 
Veteran with left maxillary sinusitis in June 2004, during the 
pendency of the claim.  Furthermore, in June 2006, the Veteran 
alleged that he has been treated for sinusitis since 1974.  The 
Veteran is competent to report the dates of his treatment for 
sinusitis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007) (lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional).  Therefore, resolving all 
reasonable doubt in favor of the Veteran, service connection for 
sinusitis is granted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303.

The analysis above is necessary notwithstanding the absence of 
sinusitis at the time of his August 2009 C&P examination, because 
a VA examiner diagnosed the Veteran with sinusitis in June 2004, 
during the pendency of his claim.  The requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim...even though the 
disability resolves prior to the Secretary's adjudication of the 
claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Finally, the Board notes that this decision is fully compliant 
with the aforementioned Joint Motion for Remand issued by the 
Court in July 2003.  In this decision, the Board has adequately 
described VA's compliance with the VCAA of 2001; provided 
discussion of whether the Veteran has a current diagnosis of 
sinusitis, within the meaning of McClain v. Nicholson, 21 Vet. 
App. 319 (2007); analyzed whether the Veteran's sinusitis is 
related to service; and provided the Veteran with a C&P 
examination.


ORDER

Service connection for sinusitis is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


